     Case 2:21-cv-00212-KJM-CKD Document 13 Filed 06/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Darren Manuel Easter and Elizabeth J.           No. 2:21-cv-00212-KJM-CKD
      Easter,
12
                        Plaintiffs,
13                                                    ORDER
             v.
14
      The United States of America,
15
                        Defendant.
16

17
            The parties in the above-captioned case have voluntarily consented to have a United States
18
     Magistrate Judge conduct all further proceedings in this case. Accordingly, pursuant to Local
19
     Rule 73-301, this matter is REFERRED to the assigned magistrate judge for all further pretrial
20
     proceedings. Fed. R. Civ. P. 73.
21
            All dates currently set before the undersigned are hereby VACATED.
22
            IT IS SO ORDERED.
23
     DATED: June 16, 2021.
24

25

26

27

28
                                                      1
